Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Youst on 12/8/2021.

The application has been amended as follows: 
Line 12 of claim 1 currently reads “mounts; and”, this has been replaced with “mounts; 
wherein the lower resilient tail mounts are tension tail mounts and the upper resilient tail mounts are elastomeric tail mounts; and”.
Claims 7, 9, 17, and 18 are cancelled.
Line 13 of claim 19 currently reads “mounts; and”, this has been replaced with “mounts;
wherein the lower resilient tail mounts are tension tail mounts and the upper resilient tail mounts are elastomeric tail mounts; and”.
Claims 25-28 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a compliant tail structure for a rotorcraft having rotating components and a fuselage with an aft portion including an aft airframe member, the tail structure 
Claim 19 is allowable because the prior art of record fails to teach or suggest a rotorcraft comprising: a fuselage with an aft portion including an aft airframe member; at least one rotor assembly rotatably coupled to the fuselage and configured to provide at least vertical thrust; a tail assembly having a tail assembly airframe including a forward airframe member and first and second oppositely disposed tail members; and a tail joint connecting the forward airframe member of the tail assembly to the aft airframe member of the aft portion of the fuselage, the tail joint including two upper resilient tail mounts and two lower resilient tail mounts that are configured to establish a virtual nodding axis for the tail assembly between the upper and lower resilient tail mounts; wherein, the lower resilient tail mounts are stiffer than the upper resilient tail mounts such that the virtual nodding axis is closer to the lower resilient tail mounts than the upper resilient tail mounts; wherein the lower resilient tail mounts are tension tail mounts and the upper resilient tail mounts are elastomeric tail mounts; and wherein, the upper and lower resilient tail mounts are configured to establish a nodding degree of freedom for the 
The best prior art of record is VanBuskirk (US #10,023,294) which does teach a rotorcraft comprising: a fuselage with an aft portion including an aft airframe member; at least one rotor assembly rotatably coupled to the fuselage and configured to provide at least vertical thrust; a tail assembly having a tail assembly airframe including a forward airframe member and first and second oppositely disposed tail members; the tail joint including two resilient tail mounts that are configured to establish a nodding axis for the tail assembly; and wherein, the tail mounts are configured to establish a nodding degree of freedom for the tail assembly relative to the fuselage about the virtual nodding axis, thereby detuning dynamic fuselage responses from excitation frequencies generated by the at least one rotor assembly, wherein the resilient tail mounts are elastomeric tail mounts.  But does not teach a tail joint connecting the forward airframe member of the tail assembly to the aft airframe member of the aft portion of the fuselage, that there are two upper tail mounts and two lower resilient tail mounts, that the nodding axis is a virtual nodding axis between the upper and lower resilient tail mounts, wherein, the lower resilient tail mounts are stiffer than the upper resilient tail mounts such that the virtual nodding axis is closer to the lower resilient tail mounts than the upper resilient tail mounts; wherein the lower resilient tail mounts are tension tail mounts and the upper resilient tail mounts are elastomeric tail mounts.
Another prior art of record is Cazals (PGPub #2012/0298795) which does teach a tail joint connecting the forward airframe member of the tail assembly to the aft airframe member of the aft portion of the fuselage, that there are two upper tail mounts and two lower tail mounts.  But, Cazals does not teach that the lower tail mounts are resilient tail mounts, that the nodding axis is a virtual nodding axis between the upper and lower resilient tail mounts, wherein, the lower resilient tail mounts are stiffer than the upper resilient tail mounts such that the virtual nodding axis is closer to the lower 
Another prior art of record is Toossi (US #5,641,133) which does teach that the lower tail mounts are resilient tail mounts, that the nodding axis is a virtual nodding axis between the upper and lower resilient tail mounts, wherein, the lower resilient tail mounts are stiffer than the upper resilient tail mounts such that the virtual nodding axis is closer to the lower resilient tail mounts than the upper resilient tail mounts.  But Toossi does not teach that the lower resilient tail mounts are tension tail mounts and the upper resilient tail mounts are elastomeric tail mounts.
Another prior art of record is Ellzey (US #10,124,880) does teach that the resilient tail mounts can be tension tail mounts.  But does not teach that the lower resilient tail mounts are tension tail mounts and the upper resilient tail mounts are elastomeric tail mounts.
While VanBuskirk does teach that the use of elastomeric resilient tail mounts, Ellzey teaches the use of tension resilient tail mounts, and Toossi teaches the use of four resilient tail mounts, none of these references teach that the lower resilient tail mounts are tension tail mounts and the upper resilient tail mounts are elastomeric tail mounts, and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the elements of these three references to teach the limitation because there is no obvious motivation to make this combination without the use of hindsight reconstruction.  
Claims 2, 4-6, 10, and 20-24 are allowable due to their respective dependencies on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647